 Case: 1:18-cv-00542-SJD-SKB Doc #: 18 Filed: 04/04/19 Page: 1 of 1 PAGEID #: 137



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


AHMAD SAQR, et al.,

       Plaintiffs,                                  Case No. 1:18-cv-00542


vs.                                                 Dlott, J.; Bowman, M.J.

UNIVERSITY OF CINCINNATI, et al.,

       Defendants.



                                      CALENDAR ORDER

This case shall proceed as follows:

1.     Discovery deadline: December 30, 2019

       Deadline to identify plaintiff experts and provide reports: June 3, 2019

       Deadline to identify defendant experts and provide reports: July 15, 2019

2.     Dispositive motion deadline: January 31, 2020

       The Final Pretrial Conference and trial dates will be scheduled by Judge Dlott.



                                            s/Stephanie K. Bowman
                                            Stephanie K. Bowman
                                            United States Magistrate Judge
